In a proceeding pursuant to CPLR article 75 to vacate so much of an arbitration award dated September 23, 2002, as, after a hearing, reduced the penalty imposed by the petitioner New York City Transit Authority on an employee from dismissal to a time-served suspension, and directed the petitioner to reinstate the employee to his former position, the appeal is from an order and judgment (one paper) of the Supreme Court, Kings County (Knipel, J.), dated June 13, 2003, which granted the petition and vacated the arbitration award.
Ordered that the order and judgment is affirmed, with costs.
Franklin Woodruff, an employee of the petitioner New York City Transit Authority (hereinafter the NYCTA), was dismissed from his employment as a stock handler when he did not provide a sufficient urine specimen for a drug screening, as required under the collective bargaining agreement (hereinafter the CBA) between the petitioners and the appellant Transport Workers’ Union of America, Local 100, AFL-CIO (hereinafter the TWU). *543Woodruffs actions were “deemed a refusal.” Section 6.2 of Appendix E-l of the CBA provided that the “[r]efusal to take such [drug screening tests] will be deemed an admission of improper use of Controlled Substances or Drugs and will result in dismissal from service.”
The TWU appealed Woodruffs dismissal to an arbitrator. Following a hearing, the arbitrator concluded that Woodruff “constructively failed to comply with the legitimate request by the [NYCTA] for a urine test.” However, the arbitrator concluded that such failure did not warrant termination of Woodruffs 22-year employment. Thus, the arbitrator reduced the penalty from dismissal to that of a time-served suspension and directed his reinstatement to his former position with no back pay.
The petitioners commenced this proceeding to vacate so much of the arbitration award as reduced the penalty imposed from dismissal to a time-served suspension and directed the NYCTA to reinstate Woodruff to his former position. According to the petitioners, the arbitrator exceeded his authority by imposing a lesser penalty. In this regard, the CBA specifically provided, in relevant part, that the arbitrator “shall have the authority to decide all grievances and complaints but he/she shall not have the authority to render any opinion or make any recommendations . . . which amend, modify or change this Agreement or any of its terms.” The Supreme Court granted the petition upon finding that the arbitrator had exceeded his authority.
An arbitration award may not be vacated unless it is violative of a strong public policy, is irrational, or clearly exceeds a specific limitation on an arbitrator’s power (see Matter of United Fedn. of Teachers, Local 2, AFT, AFL-CIO v Board of Educ. of City School Dist. of City of N.Y., 1 NY3d 72, 79 [2003]; Matter of Town of Callicoon [Civil Serv. Empls. Assn., Town of Callicoon Unit], 70 NY2d 907, 909 [1987]). As properly determined by the Supreme Court, the arbitrator exceeded his authority under the CBA (see Matter of Professional Trade Show Servs. v Licensed Ushers & Ticket Takers Local Union 176 of Serv. Empls., Intl. Union, AFL-CIO, 262 AD2d 42, 44 [1999]; Matter of New York City Tr. Auth. v Transport Workers Union of Am., 239 AD2d 421 [1997]; Matter of Manhattan & Bronx Surface Tr. Operating Auth. [Transport Workers Union of Am., AFL-CIO, Local 100], 227 AD2d 995, 995-996 [1996]; Matter of Manhattan & Bronx Surface Tr. Operating Auth. v Transport Workers Union of Am., 182 AD2d 624, 625 [1992]). By determining that Woodruff had “constructively failed to comply with the legitimate request by the [Transit] Authority for a urine test,” the arbitrator added *544to the CBA an additional infraction, which he termed a “failure” to comply. The arbitrator then fashioned a penalty for this new infraction. These actions by the arbitrator constituted an amendment, modification, or á change in the CBA, in excess of his authority. We disagree with our dissenting colleague that “it was sheer speculation by the Supreme Court to conclude that the award embodied an excess of power.” To the contrary, the record clearly reflects that the arbitrator exceeded his power by creating the infraction of “failure” to comply and imposing a lesser penalty. Therefore, the Supreme Court properly granted the petition and vacated the arbitration award (see CPLR 7511 [b] [1] [iii]). S. Miller, J.P., Smith and Rivera, JJ., concur.